

EXHIBIT 10(a)(3)
XEROX CORPORATION
EXECUTIVE SALARY CONTINUANCE PROGRAM
Effective March 1, 2017





Xerox Corporation hereby establishes the Executive Salary Continuance Program
(the “Program”).


The Program is a severance pay plan within the meaning of Labor Regulations
section 2510.3-2 that is an employee welfare benefit plan within the meaning of
Section 3(1) of ERISA and Labor Regulations section 2520.104-24, designed to
provide salary continuation payments pursuant to section 401(a)(1) of ERISA to a
select group of management or highly compensated employees upon involuntary
termination of employment from the Company.


To the maximum extent possible, the Program is not intended to provide for any
“deferral of compensation,” as defined in Code Section 409A and authoritative
IRS guidance thereunder. Instead, the Program is intended to fall within the
exceptions for “short-term deferrals,” as set forth in Treasury Regulations
section 1.409A-1(b)(4), and “separation pay due to involuntary separation from
service or participation in a window program,” as set forth in Treasury
Regulations section 1.409A-1(b)(9)(iii), and it is further intended that
Executive Salary Continuance shall be payable only upon an Eligible Executive’s
“separation from service” under Treasury Regulations section 1.409A-1(h). For
purposes of Treasury Regulations section 1.409A-2(b)(2)(iii), the right to each
salary continuation payment under the Program shall be treated as the right to a
separate payment. The Program shall be interpreted and administered, to the
extent possible, in accordance with these intentions.




ARTICLE I – DEFINITIONS


1.1 Definitions.

Whenever the following terms are used in the Program, with the first letter
capitalized, they shall have the meanings specified below.

“Administrator” shall mean the Compensation Committee or its delegate for any
Eligible Executive who is an officer as defined by Section 16 of the Securities
Exchange Act of 1934, or who reports directly to the CEO, and shall mean the CEO
or his delegate for any other officer.

“Base Salary” shall mean an Eligible Executive's annualized gross base salary in
effect as of his or her Severance Date excluding any overtime, bonuses or other
supplemental compensation.

“CEO” shall mean the Company’s Chief Executive Officer.




1



--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of Xerox Corporation, or its delegate.


“Company” shall mean Xerox Corporation or any successor corporation resulting
from merger, consolidation, or transfer of assets substantially as a whole, to
the extent the Program is assumed by or assigned to such successor.

“Eligible Executive” shall mean the CEO and any other Company executive who is
designated by the Administrator as eligible to receive Executive Salary
Continuance under the Program, if such individual satisfies the eligibility
requirements set forth in Article II.


“Executive Salary Continuance” shall mean the benefit, if any, payable pursuant
to Section 3.1, except as otherwise provided in a written agreement between the
Eligible Executive and the Company.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Severance Date” shall mean the date that an Eligible Executive has a
“separation from service,” as defined in Treasury Regulations section
1.409A-1(h) or any successor thereto.



ARTICLE II - ELIGIBILITY

2.1 Eligibility Requirements.

(a) An executive shall be eligible to receive Executive Salary Continuance only
if designated as eligible by the Administrator.


(b) An executive shall be eligible to receive Executive Salary Continuance only
if such executive is an officer of the Company.


(c) An executive shall be eligible to receive Executive Salary Continuance only
if the Administrator determines that the executive involuntarily terminated
employment with the Company for reasons other than for cause. Involuntary
termination shall include, but shall not be limited to, termination resulting
from a reduction in force, a restructuring, or mutual agreement between the
executive and the Company.

(d) The Administrator may determine that an executive is not eligible to receive
Executive Salary Continuance unless the executive executes a valid release of
claims, a non-compete and non-solicitation agreement and any other document
deemed appropriate by the Administrator in connection with the Eligible
Employee’s severance (“Separation documents”). In this case, an executive shall
be entitled to Executive Salary Continuance only if both of the following
requirements are satisfied no later than the date that is sixty (60) days after
his or her Severance Date, or, if earlier, sixty (60) days after he or she first
obtains a legally binding right to Executive Salary Continuance:


(i) the executive executes and delivers a valid release, as developed by the
Company, of all claims against the Company or any employees, directors, or
agents


2



--------------------------------------------------------------------------------




of the Company and any other Separation Documents required by the Administrator;
and


(ii) the release and any other Separation Documents required by the
Administrator becomes effective and irrevocable in accordance with its terms.

(e) An executive shall not be entitled to Executive Salary Continuance if his or
her employment with the Company is terminated for any reason other than as set
forth in subsection (a) above, including but not limited to retirement,
termination by the Company for cause, or death.



ARTICLE III - BENEFITS PAYABLE UNDER THE PROGRAM

3.1 Amount of Executive Salary Continuance.

(a) If the CEO is an Eligible Executive, the CEO shall receive a benefit equal
to two times the CEO’s base salary.


(b) Any other Eligible Executive shall receive a benefit equal to one times the
Eligible Executive’s base salary.


(c) The Eligible Executive shall be eligible to continue to participate in
employee benefits plans offered by the Company for active employees while
receiving Executive Salary Continuance under the Program, to the extent
permitted by the Code and other applicable law.


3.2 Payment of Executive Salary Continuance.


(a) Except as provided in subsections (b) through (e) below, Executive Salary
Continuance shall be paid in accordance with the Company’s regular payroll
practices for similarly situated active employees, and shall be paid ratably
over a period of one year (two years for the CEO) following the Eligible
Executive’s Severance Date.


(b) If the Administrator has determined that Executive Salary Continuance
payments will not be made unless the executive executes the release and any
other Separation Documents required by the Administrator as described in Section
2.1, such payments shall not be made until the date such release and any other
Separation Documents required by the Administrator becomes effective and
irrevocable in accordance with its terms. Any payments that otherwise would have
been made prior to such date shall be made as soon as practicable after the
release and any other Separation Documents required by the Administrator becomes
effective and irrevocable, but not later than the fifteenth day of the third
month following the date the Eligible Executive first obtained a legally binding
right to Executive Salary Continuance.


(c) To the extent that Executive Salary Continuance payable to an Eligible
Executive during the first six months following the Eligible Executive’s
Severance Date exceeds two times the compensation limit described in Code
section 401(a)(17) determined as of the Executive’s Severance Date, such excess
amounts shall be paid on a ratable basis over all Executive Salary Continuance
payments made on or after the six-month anniversary of the Eligible


3



--------------------------------------------------------------------------------




Executive’s Severance Date, or such other schedule as determined pursuant to a
written agreement between the Eligible Executive and the Company.

(d) Interest shall not be payable on any Executive Salary Continuance.


3.3. Detrimental Activity and Breach


Payments of Executive Salary Continuance to an Eligible Executive shall cease
immediately upon a determination by the Administrator that such Eligible
Executive engaged in detrimental activity against the Company, or breached the
written agreement under which Executive Salary Continuance is provided to such
executive under the Program.

3.4 Termination of Executive Salary Continuance Upon Re-employment.

The payment of Executive Salary Continuance to an Eligible Executive will
terminate and any remaining benefits will be forfeited in the event that the
Eligible Executive is subsequently re-employed by the Company, any subsidiary or
affiliated company, or any entity that acquires part or all of the assets or
operations of the Company or any subsidiary or affiliated company, whether by
merger, stock or asset transfer, or other means, before he or she receives the
full Executive Salary Continuance to which he or she is entitled under the
Program.




ARTICLE IV - PLAN ADMINISTRATION

4.1 Powers and Duties of the Administrator.

The Administrator shall be the Plan Administrator, as defined in Section
3(16)(A) of ERISA. The Administrator shall enforce the Program in accordance
with its terms, and shall be charged with the general administration of the
Program. In accordance with Section 4.2, the Administrator shall have all powers
and duties necessary to accomplish its purposes. The Administrator may delegate
any or all of its duties under the Program.

4.2 Manner of Administering.

The Administrator shall have full discretionary authority and the exclusive
right to construe and interpret the terms and provisions of the Program and to
carry out its other powers and duties, and to determine any and all questions
arising under the Programs or in connection with the administration thereof,
including, without limitation, the discretionary authority to determine the
amount of Executive Salary Continuance that will be paid to an Eligible
Executive under Section 3.1, the right to remedy or resolve possible
ambiguities, inconsistencies, or omissions, by general rule or particular
decision. Benefits shall be paid to an individual only if the Administrator
determines, in its sole discretion, that such individual is an Eligible
Executive who is entitled to a benefit. The Administrator may determine that an
executive is not an Eligible Executive and is not entitled to benefits under the
Program for any reason or no reason. The actions, interpretations or
constructions of the Administrator shall be final, binding, and conclusive on
all parties, including but not limited to the Company and any Eligible
Executives, and shall be given the maximum possible deference allowed by law.



ARTICLE V - AMENDMENT AND TERMINATION


4



--------------------------------------------------------------------------------






5.1 Amendments and Termination.

The Compensation Committee shall have the power to approve, adopt, amend, modify
and/or terminate the Program at any time and in any manner, with or without
notice to Eligible Executives or others. In the event that the Program is
terminated, no Eligible Executive shall have any claim against any of the assets
of the Company.


The Chief Human Resources Officer of the Company shall have the power to amend
the eligibility provisions of Article II at any time to provide that Eligible
Executives shall include executives in addition to those who are officers of the
Company, provided that such amendment does not define Eligible Executives to
include employees other than a select group of management or highly compensated
employees pursuant to Labor Regulations section 2520.104-24 and ERISA section
401(a)(1); amend the formula of Section 3.1 with respect to the benefit amount
payable to such executives but in no event to provide a benefit to such
executives equal to more than one times the Eligible Executive’s base salary;
and amend the definition of “Administrator” to mean the Chief Human Resources
Officer as to such executive and make such other conforming amendments to the
extent necessary to effectuate such amendments.


The Chief Human Resources Officer of the Company shall have the power to amend
the Program at any time to the extent necessary to ensure compliance with
applicable law or effectuate the intent of the Program, including the intent
that the Program constitute a severance pay welfare benefit plan under Labor
Regulations section 2510.3-2(b)(ii), and that no payment under the Program would
constitute deferred compensation within the meaning of Code section 409A.


Any amendment shall be in writing and effective in the manner and at the time
therein set forth, and the Company and all Eligible Executives and others shall
be bound thereby.



ARTICLE VI - MISCELLANEOUS


6.1 Limitation of Eligible Executives' Rights.


(a) Payments made under the Program shall not give any employee the right to be
retained in the employ of the Company or any right or interest under the Program
other than as herein provided. The Company reserves the right to dismiss any
employee without any liability for any claim against the Company. Inclusion
under the Program will not give any Eligible Executive any right to claim any
benefit hereunder except to the extent such right has specifically become fixed
under the terms of the Program. An Eligible Executive shall not have any
recourse towards satisfaction of such benefit becoming fixed under the terms of
the Program from other than the general assets of his or her Employer.


(b) Payments made under the Program shall not give any employee the right to any
benefits provided only to employees retained in the employ of the Company (e.g.,
the Company's health and dental plans). Except as may otherwise be required by
law or set forth specifically in such plans or in an agreement between the
Company and the Eligible Executive, such benefits shall be terminated as of the
employee's Severance Date.

6.2 Unsecured General Creditor.



5



--------------------------------------------------------------------------------





All Eligible Executives and their heirs, successors, assigns and personal
representatives shall have no legal or equitable rights, claims, or interests in
any specific property or assets of the Company with respect to benefits payable
under the Program. No assets of the Company shall be held under any trust, or
held in any way as collateral security for the fulfillment of the obligations of
the Company under the Program. The Company’s assets shall be, and remain, the
general, unpledged, unrestricted assets of the Company. The Company’s obligation
under the Program shall be merely that of an unfunded and unsecured promise to
pay money in the future, and the rights of all Eligible Executives shall be no
greater than those of unsecured general creditors.
6.3 Non-Duplication of Benefits.
Benefits payable under the Program are in lieu of, and not in addition to, any
other severance, separation, change in control or similar type of benefit
payable under a severance, separation, change in control or similar plan,
policy, agreement or arrangement of the Company. Accordingly, notwithstanding
any provision of the Program to the contrary, benefits payable under the Program
will be reduced and forfeited by the amount of benefits payable under any and
all such other severance, separation, change in control and similar plans,
policies, agreements or arrangements.
6.4 Withholding.

There shall be deducted from each payment under the Program all taxes that are
required to be withheld by the Company with respect to such payment. The Company
shall have the right to reduce any payment by (i) the amount of cash sufficient
to provide the amount of said taxes, and (ii) an amount of cash equal to the
amount of any contributions that the Eligible Executive has elected to make to
any medical, welfare, or retirement plan maintained by the Company in accordance
with the terms and provisions of those plans.
6.5 Restriction Against Alienation.

None of the benefits, payments, proceeds or claims of any Eligible Executive
shall be subject to any claim of any creditor and, in particular, the same shall
not be subject to attachment or garnishment or other legal process by any
creditor, nor shall any such Eligible Executive have any right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
or proceeds which he or she may expect to receive, contingently or otherwise,
under the Program. Notwithstanding the above, benefits which are in pay status
may be subject to a garnishment or wage assignment made pursuant to a court
order, or a tax levy.

6.6 Governing Law.

The Program shall be construed, administered, and governed in all respects under
applicable federal law, and to the extent that federal law is inapplicable,
under the laws of the State of New York provided, however, that if any provision
is susceptible to more than one interpretation, such interpretation shall be
given thereto as is consistent with the Program being a “top hat” welfare
benefit plan within the meaning of Section 3(1) of ERISA and Labor Regulations
section 2520.104-24. If any provision of this instrument shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.



6



--------------------------------------------------------------------------------





6.7 Headings, etc., Not Part of Agreement.

Headings and subheadings in the Program are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.
6.8 Instrument on Counterparts.

The Program may be executed in several counterparts, each of which shall be
deemed an original, and said counterparts shall constitute but one and the same
instrument, which may be sufficiently evidenced by any one counterpart.

6.9 Correction of Errors.
If the Administrator determines, in its sole discretion, that the Program has
made an overpayment to any individual, the Administrator may recover the amount
of the overpayment by requiring the payee to return the excess payments to the
Program, reducing any future Program payments to the payee, or any other method
deemed reasonable by the Administrator.


If the Administrator determines, in its sole discretion, that the Program has
made an underpayment to any individual, the Administrator may correct the
underpayment by making a lump-sum payment to the payee, increasing any future
Plan payments to the payee, or any other method deemed reasonable by the
Administrator.
6.11 Claims and Issues.
From time to time, claims or issues may arise that involve the Program. The
resolution, settlement or adjudication of these claims or issues may result in
an agreement or order that is not expressly contemplated under the Program
document, including the payment of benefits which differ from the amounts
generally payable under the Program. Any such agreements and orders will be
respected to the extent that, as determined in the sole discretion of the
Administrator, they do not violate any applicable statute, government regulation
or ruling.
6.12 Construction.

As used in the Program, the masculine gender shall include the feminine and the
singular may include the plural, unless the context clearly indicates to the
contrary.

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed by
its duly authorized officers on the date indicated below.



XEROX CORPORATION
DATED:_________________
By______________________
Name___________________
Title_____________________



7

